Citation Nr: 1543441	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bleeding ulcer.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux and an esophageal condition, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD), to include as secondary to in-service personal assault.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967, and has additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the previously denied claims for service connection for a bleeding ulcer and acid reflux and denied on the merits service connection for PTSD.

In August 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. At that time, the Veteran submitted additional evidence in support of his claim, with a waiver of consideration of such by the Agency of Original Jurisdiction (AOJ).

Although the Veteran filed a claim for service connection for PTSD, the evidence reflects additional diagnosed psychiatric conditions, depression and anxiety. Therefore, his claim has been recharacterized to include all potential diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for GERD and an acquired psychiatric disorder, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a July 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bleeding ulcer and acid reflux; the Veteran did not appeal.

2. The evidence received since the July 2008 RO rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for GERD, claimed as acid reflux and an esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder. 

3. The evidence received since the July 2008 RO rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bleeding ulcer. 


CONCLUSIONS OF LAW

1. The July 2008 RO rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for GERD, claimed as acid reflux and an esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159, 20.201 (2015).
 
3. New and material evidence has not been received to reopen the claim of entitlement to service connection for a bleeding ulcer. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159, 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant 

VA is required to assist a claimant at the time that he or she files a claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

A November 2009 letter, sent prior to the initial adjudication of the claims, provided sufficient notice to the Veteran. He was notified of the evidence not of record that was necessary to substantiate the claims. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims. He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA treatment records, obtain service records, and obtain private treatment reports as indicated. He was also informed regarding the appropriate disability rating or effective date to be assigned. 

In addition, as this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify the veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). The November 2009 letter satisfied this requirement. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim. See 38 C.F.R. § 3.159(c). 

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained. As to the only claim denied herein, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bleeding ulcer, a VA examination has not been conducted. In the absence of new and material evidence submitted by the claimant, the duty to assist by affording the Veteran a VA examination is not triggered. See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach). Thus, VA's duties have been fulfilled and no further action is necessary.

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 
 
When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In this case, the Veteran's initial claims of entitlement to service connection for a bleeding ulcer and acid reflux were denied in a July 2008 RO rating decision. Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52. As such, the July 2008 RO rating decision became final. 

The evidence of record at the time of the July 2008 RO rating decision included the Veteran's service treatment records, his statements, and his VA and private treatment records. The RO denied the Veteran's claim of entitlement to service connection for a bleeding ulcer, citing that there was no clinical evidence of such, and denied his claim of entitlement to service connection for acid reflux, citing that there was no evidence of acid reflux that was related to service. 

As to the Veteran's claim of entitlement to service connection for a bleeding ulcer, the evidence added to the record after the July 2008 RO rating decision, including his lay statements and updated VA and private treatment records, is silent for evidence of a bleeding ulcer or a disability manifested by a bleeding ulcer. The Veteran has not submitted evidence of a current disability or lay statements different than those of record in July 2008. At the time of his August 2015 Board hearing, the Veteran conceded that he had not submitted new and material evidence as to his claim. As such, the Board is unable to reopen the Veteran's previously denied claim of entitlement to service connection for a bleeding ulcer, despite the low standard. 

Evidence added to the record since the July 2008 RO rating decision, related to the Veteran's claim of entitlement to service connection for acid reflux, includes his lay statements and his updated VA and private treatment records. At the time of his August 2015 Board hearing, he asserted that he self-treated his PTSD with alcohol after separation service and such caused his GERD. Prior to that time, the Veteran's lay statements, and those of his wife, only attributed his bleeding ulcer to post-service alcohol abuse. 

While separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories, the Board finds that the alternate theory of entitlement is sufficient to meet the liberal new and material evidence requirements. See Robinson v. Mansfield, 21 Vet. App. 545 (2008). In determining that the evidence submitted since the July 2008 RO rating decision was both new and material, as to the claim of entitlement to service connection for GERD, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a bleeding ulcer has not been received, and such claim may not be reopened. However, the Board has determined that new and material evidence has been received as to the Veteran's claim of entitlement to service connection for GERD claimed as acid reflux and an esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder, and such claim is reopened.

It is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits, as to the claim of entitlement to service connection for GERD claimed as acid reflux and an esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder. As will be discussed below, further development is required prior to the Board's review of the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for GERD claimed as acid reflux and a esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder, is reopened; to that extent only, the claim is granted.

New and material evidence having not been received, the claim of entitlement to service connection a bleeding ulcer is not reopened; the claim is denied.


REMAND

The Veteran asserts entitlement to service connection for PTSD on the basis that he was assaulted during service. In a number of statements made during the appeal, including those rendered at his August 2015 Board hearing, the Veteran reported that in November 1967, in Germany, he finished his shift and went to out for a few drinks and then went to his barracks to sleep. He reported that he locked the door before he went to sleep and was then awakened when someone came in; the Veteran named the fellow service member who came into his room and began to fondle him. The Veteran reported that he fought off his attacker and the attacker left. The Veteran noted that he did not seek medical treatment or report his attack to any party. He reasoned that he feared ridicule or reprisal, as he had been ridiculed by superiors when he had previously complained that a fellow service member to whom he had loaned money was gambling and was reassigned without paying him back. The Veteran and his representative, during the August 2015 Board hearing, asserted that the Veteran's decision not to "re-up" after his service ended in December 1967 was based upon his claimed in-service personal assault. During the course of the appeal, the Veteran has been diagnosed with depression, anxiety, and PTSD. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. When the claimed PTSD stressor is an in-service personal assault (e.g., physical or sexual assault), evidence from sources other than the Veteran's service records may corroborate the in-service stressor/incident. See 38 C.F.R. § 3.304(f)(5) (2015). Additionally, in the context of a PTSD claims based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated." Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). 

On remand, the AOJ should afford the Veteran a VA examination to determine if his acquired psychiatric disorder, depression, anxiety, or PTSD, or any other acquired psychiatric disorder found present, is related to his service, specifically, his claimed in-service personal assault. 

As to the Veteran's claim of entitlement to GERD claimed as acid reflux and an esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder, such is dependent upon the outcome of the adjudication of his claim of entitlement to service connection for an acquired psychiatric disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). The Veteran asserts that his GERD is related to service on the basis that he drank heavily after separation from service as a method of self-medicating untreated PTSD and that such resulted in GERD. Service connection for an acquired psychiatric disorder, including PTSD, has not yet been adjudicated. On remand, the AOJ should properly notify the Veteran as to claims on a secondary basis and afford him a VA examination in order to determine if his GERD is indeed secondary to his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for GERD claimed as acid reflux and an esophageal condition, now captioned to include as secondary to an acquired psychiatric disorder.

2. Schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disability is related to service, specifically, to his claimed in-service personal assault. 

(a) The examiner should opine as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013). If the examiner finds in the negative, he or she must specifically discuss the propriety of the July 2009 diagnosis of PTSD from the Vet Center. 

(b) For any diagnosed acquired psychiatric disorder, including, but not limited to, depression, anxiety, and PTSD, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such disorder(s) had its onset in service or is otherwise etiologically related to service, specifically, the Veteran's claimed in-service personal assault. 

The examiner should be informed that under 38 C.F.R.  § 3.304(f)(5) a medical opinion may comprise credible supporting evidence that a personal assault occurred, the examiner should indicate whether the Veteran's account of a personal assault is credible.

3. Schedule the Veteran for an appropriate VA examination to determine whether his GERD is secondary to his acquired psychiatric disorder. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's GERD is proximately due to, or the result of, his acquired psychiatric disorder on the basis that he used alcohol to treat such in the years following separation from service in December 1967. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that GERD has been aggravated (made permanently worse beyond the natural progression of the disease) by his acquired psychiatric disorder on the basis that he used alcohol to treat such in the years following separation from service in December 1967.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


